Citation Nr: 0510956	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-34 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
serviceman for Department of Veterans Affairs (VA) purposes.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The serviceman had duty with the Philippine Commonwealth Army 
from March 1942 to June 1946.  He died in November 1973.  The 
appellant seeks recognition as his surviving spouse for the 
purpose of obtaining VA benefits.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an administrative decision of 
August 2002 by the Department of Veterans Affairs (VA) 
Manila, Philippines, Regional Office (RO).  In the decision, 
the RO denied the appellant's claim for recognition as the 
serviceman's surviving spouse.  


FINDING OF FACT

The preponderance of the evidence shows that the appellant 
and the serviceman were never married.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
serviceman's surviving spouse for VA benefits purposes are 
not met.  38 C.F.R. §§ 3.1(j), 3.50 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the decision, the statement of 
the case (SOC), supplemental statement of the case (SSOC) and 
letters sent to the appellant, such as a letter dated in 
December 2001 informed her of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOC.  The basic elements for establishing entitlement to 
recognition as a surviving spouse have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file includes documents submitted by 
the serviceman during his lifetime, a copy of his death 
certificate, and affidavits submitted by the appellant.  The 
appellant has declined a hearing.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
claim.  The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new law and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant contends that the RO made a mistake by denying 
her claim for recognition as the surviving spouse.  She 
asserts that she married the serviceman in 1948, and he left 
her in 1956 because she was unable to have children.  

The Board has reviewed and considered all of the evidence and 
material of record in the claims file.  Based on its review 
of the relevant evidence in this matter, and for the 
following reasons and bases, it is the decision of the Board 
that the preponderance of the evidence is against the claim 
for recognition as the surviving spouse.

In reaching this conclusion, the Board has considered 
arguments by the appellant that the Board finds, however, 
that the document presented by the appellant is outweighed by 
numerous other items of evidence which show that the veteran 
and the appellant were never married.

The term "surviving spouse" or "widow" means a person who 
was the lawful spouse of the veteran at the time of the 
veteran's death, lived continuously with the veteran, and who 
is unremarried and not living with another person of the 
opposite sex and holding himself or herself out openly as the 
spouse of another person.  See 38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.1(j), 3.50.  The validity of the marriage is 
determined under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
See 38 C.F.R. § 3.1(j).  


Review of the claims file reveals that the serviceman was 
married to two other women, but there is no contemporaneous 
evidence that he was ever married to the appellant.  In his 
original application for VA compensation in July 1947, the 
serviceman reported that he was married to I.B., and that 
they had gotten married in January 1936.  He reported that 
they lived together.  The serviceman again listed I.B. as his 
spouse in another application for compensation received in 
May 1948.  

In March 1949, the serviceman reported that I.B. had died in 
April 1948.  He did not list any subsequent marriage in a 
section of the form requesting information regarding each of 
his marriages. 

The serviceman subsequently submitted various items of 
correspondence to the VA; however, at no time did he report 
that he was married to the appellant.  In March 1958, the 
serviceman submitted a completed questionnaire to the VA in 
which he stated that he had been married two times.  The 
first time was to I.B. which marriage had been terminated by 
her death, and the second time was to L.B. in December 1957.  
The serviceman subsequently submitted a baptism certificate 
indicating that L.B. had given birth to his child prior to 
the marriage in November 1956.    

The veteran died in November 1973.  LB was noted as his 
surviving spouse on the death certificate.  Subsequently, the 
daughter of L.B. submitted a claim for recognition of L.B. as 
the serviceman's surviving spouse.  In an application form 
completed by L.B. in April 1974, she reported that the 
serviceman had been married twice, once to a first wife who 
had died, and a second time to L.B. in 1957.  She made the 
same assertion during an affidavit taken by the VA in 
November 1974.  The RO initially denied recognition of L.B as 
the surviving spouse, but later granted that claim in a 
decision of January 1989.

L.B. died in November 1989.  Subsequently, L.B.'s daughter 
filed a claim on behalf of her aunt (the appellant) for 
recognition as the surviving spouse of the serviceman.  
Affidavits dated in January 1997, November 2001, January 
2002, January 2003 and October 2003 from relatives and 
acquaintances were to the effect that the serviceman married 
the appellant in 1948 in accordance with customs and 
traditions of their tribe, and that they lived together 
childless until 1956.  It was noted that the appellant was 
the older sister of L.B.  

A record dated in January 2002 from the Office of the Civil 
Registrar states that the office could not provide a copy of 
a marriage certificate for the serviceman and the appellant 
even though the records of marriage for the year 1948 were 
still intact in the archives of that office.  

The Board finds that the preponderance of the evidence 
indicates that the appellant was never married to the 
serviceman.  The claims files contain numerous 
contemporaneous documents from the late 1940's and 1950's 
which reflect that the serviceman had only two marriages to 
women other than the appellant.  Of particular significance 
is the fact that in March 1958, the serviceman submitted a 
completed questionnaire to the VA in which he stated that he 
had been married two times.  The first time was to I.B. which 
marriage had been terminated by her death, and the second 
time was to L.B. in December 1957.  Those contemporaneous 
documents which show that the veteran was never married to 
the appellant have much greater credibility than statements 
submitted many years later in support of a claim for monetary 
benefits.  Accordingly, the Board concludes that the 
requirements for recognition of the appellant as the 
surviving spouse of the serviceman are not met.


ORDER

Recognition of the appellant as the serviceman's surviving 
spouse is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


